Citation Nr: 0817797	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for idiopathic 
pulmonary fibrosis with transplant of the left lung.

2.  Entitlement to service connection for scar residuals of a 
transplant of the left lung.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In January 2005, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C, to 
accommodate the veteran's request for a personal hearing 
before the Board.

In June 2005, the veteran appeared and testified via 
videoconference transmission before the undersigned Acting 
Veterans Law Judge.  The transcript of that hearing is 
associated with the claims folder.

In September 2005, the Board referred the veteran's case to 
the VA Medical Center (VAMC) in San Juan, the Commonwealth of 
Puerto Rico, for a medical expert opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated in the Introduction, in September 2005, the 
Board determined that medical expert opinion by a 
pulmonologist was necessary to decide this case.  Pursuant to 
38 C.F.R. § 20.901(a), an opinion was sought from a health 
care official in the Veterans Health Administration (VHA).  
The appropriate expert was found to be located at the San 
Juan VAMC and, thus, the veteran's claims folder was 
transferred to the San Juan VAMC to obtain the necessary 
opinion.

The state of the record in September 2005 is reflected by the 
Board's summarization of the relevant facts in its VHA 
opinion request as follows:

The veteran had active service from February 1966 
to February 1968, including service in Vietnam 
from August 1966 to September 1967.  Service 
medical records reflect that the veteran was 
given antimalaria prophylaxis.  A chest x-ray 
performed in February 1968 for his separation 
examination was interpreted as negative.  The 
veteran contends that an abnormality of the lungs 
was noted while he was in service, but he did not 
elect to have diagnostic work-up at that time.  

The veteran has provided a history of 
pneumothorax incurred in a motor vehicle accident 
in late 1964 or early 1965, prior to his service 
induction.  In 1997, the veteran underwent single 
lung transplant, left side, for idiopathic 
pulmonary fibrosis with end stage pulmonary 
disease.  The veteran has provided records of 
pulmonary function examinations dating back to 
February 1978.  

A private June 1996 medical statement from 
Gregory Colangelo, M.D., provides an opinion that 
the veteran's pulmonary function tests showed 
restrictive disease as early as 1979.  Dr. 
Colanagelo also opined, in a July 2005 medical 
statement, that it is possible that the veteran's 
exposure to Agent Orange contributed to the 
development of pulmonary fibrosis.

The veteran contends that his exposure to Agent 
Orange in Vietnam either caused his disabling 
pulmonary fibrosis or has accelerated that 
disease process.  

Unfortunately, the veteran's claims folder was lost at the 
San Juan VAMC, and exhaustive attempts to locate the claims 
folder have been unsuccessful.  In pertinent part, a rebuilt 
claims folder currently before the Board consists of copies 
of the veteran's service personnel records, copies of 
previous rating decisions and letters generated by the RO, 
and a transcript of the veteran's hearing before the Board in 
June 2005.

The veteran has been notified of this development and, in a 
statement received in April 2007, he indicated his 
willingness to assist in resubmitting his private treatment 
records.  At this juncture, however, the veteran is probably 
unaware of which records are missing.

A review of the rating decisions reflects that private 
medical records once associated with the claims folder 
included the following: treatment records from Dr. Colangelo 
from 1978 to November 1995, medical records from Mercy 
Hospital from April 2000 to November 2002, and medical 
records from Barnes Jewish Hospital from August 1996 to 
September 1997.  Additionally, the claims folder appears to 
have contained records pertaining to the veteran's award of 
disability benefits with the Social Security Administration 
(SSA).

In light of the above, the Board finds that the case must be 
remanded to the RO for further efforts to rebuild the 
veteran's claims folder.  As the record is incomplete, the 
Board finds that it is now imperative that the medical 
opinion requested by the Board in September 2005 be obtained 
in conjunction with examination of the veteran, to allow the 
examiner the opportunity to fully interview the veteran if 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Assist the veteran in obtaining the 
following: 
a) treatment records from Dr. Colangelo 
from 1978 to November 1995; 
b) medical records from Mercy Hospital from 
April 2000 to November 2002; and 
c) medical records from Barnes Jewish 
Hospital from August 1996 to September 
1997.

2.  Contact SSA and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative Law 
Judge must also be obtained and associated 
with the claims folder.  All attempts to 
obtain these records must be documented for 
inclusion in the folder.  If there records are 
no longer available, it must be so stated, in 
writing, for inclusion in the folder.

3.  Following any additional development, the 
veteran should be afforded VA examination by a 
pulmonologist to determine the probable onset 
and etiology of his idiopathic pulmonary 
fibrosis with end stage pulmonary disease.  

The claims folder and a copy of this remand 
must be made available for the examiner to 
review.  The examiner should be informed that 
the veteran's original claims folder has been 
lost, and that the Board's September 26, 2005 
VHA opinion request summarizes the relevant 
evidence previously of record.

Following examination and interview of the 
veteran, as well as review of the claims 
folder, the examiner should be instructed to 
presume the veteran's exposure to Agent 
Orange, as mandated by applicable law, and to 
answer the following questions:  

    (a)  What is the likelihood (i.e., 
very likely, as likely as not, or highly 
unlikely) that the veteran's current 
diagnosed idiopathic pulmonary fibrosis 
had its clinical onset during his period 
of military service?  Please provide a 
factual basis for your conclusion 
including the likelihood, in the 
alternative, that the clinical onset was 
either (a) prior to service or (b) at a 
time following his period of military 
service.  Include in your discussion the 
significance which should be attached to 
the veteran's history of "shortness of 
breath" at the time of his induction 
examination in November 1965 as well as 
the significance of the "negative" 
chest x-rays in October 1964, November 
1965, September 1967 and February 1968; 
    (b)  In the event your response to 
question (a) is that the clinical onset 
of the veteran's currently diagnosed 
idiopathic pulmonary fibrosis was either 
very unlikely or as likely as not prior 
to service, what is the likelihood that 
his respiratory disability underwent a 
permanent increase in severity during 
service which was beyond its natural 
progression; and 
    (c)  What is the likelihood (i.e., 
very likely, as likely as not, or highly 
unlikely) that the veteran's current 
diagnosed idiopathic pulmonary fibrosis 
is etiologically related to his presumed 
exposure to Agent Orange in Vietnam?

The examiner should be requested to support 
the opinions expressed with indicated studies 
and treatises, if possible.  

4.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

